DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 7, 14, and 20 are objected to because of the following informalities:
Claim 7 recites the limitation "the compressed data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the first section of the compressed data” or “the middle section of the compressed data”;
Claim 14 recites the limitation "the compressed data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the first section of the compressed data” or “the middle section of the compressed data”;
Claim 20 recites the limitation "the compressed data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the first section of the compressed data” or “the middle section of the compressed data”;

thorough review of the claim language in order to correct other possible antecedent basis concerns.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 – 9, 11, 12, 14 – 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murgia (U.S. Pat. Pub. No. 2018/0316723).

1.1	Regarding claim 1, Murgia discloses a method for securing data compression by a processor, comprising:


1.6	Per claims 8, 9, 11, 12, 14 – 16, 18, and 20, the rejection above under 35 USC 102 applies fully.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 10, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia (U.S. Pat. Pub. No. 2018/0316723) in view of in view of Shamoon (U.S. Pat. Pub. No. 2017/0164046)

Shamoon discloses applying the first type of encryption and the second type of encryption further includes applying the first type of encryption as a strong encryption and the second type of encryption as a lightweight encryption, the strong encryption being more secure than the lightweight encryption (paragraph 599).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the details of Shamoon into the invention of Murgia since strong encryption and lightweight encryption are commonplace types of encryption.

2.2	Per claim 6, Murgia does not explicitly teach the method of claim 1, further including:
dynamically switching between applying the first type of encryption and the second type of encryption; or
applying the first type of encryption as a strong encryption on the first section and the last section of compressed data, wherein the first type of encryption on the first section is a different type of strong encryption than the first type of encryption on the last section.
Shamoon teaches:
or
applying the first type of encryption as a strong encryption on the first section and the last section of compressed data, wherein the first type of encryption on the first section is a different type of strong encryption than the first type of encryption on the last section (paragraph 599).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the details of Shamoon into the invention of Murgia since strong encryption is a commonplace type of encryption.

2.3	Regarding claims 10, 13, 17, and 19, the rejection of claims 3 and 6 under 35 USC 103 applies fully.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/